DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/21/2021 has been entered. Claims 6-7 were cancelled. Claims 15-19 were added new. Claims 1-5 and 8-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “wherein the self-lubricating liner is configured to sustain wear of less than 0.015 inches after 7 million cycles of dithering between the bushing and a shaft extending 
The analysis of undue experimentation factors below finds that the applicant’s disclosure does not satisfy the enablement requirement for this limitation.
(A) The breadth of the claims
The claimed limitation includes self-lubricating liner capable of sustaining wear of less than 0.015 inches after 7 million cycles of dithering. However, the parameters of the dithering are not sufficiently limited. In dithering or any other load under vibration, the amplitude and the frequency of the vibration are the most important parameters impacting the outcome. Because the claim language fails to limit the amplitude and frequency of dithering, the full scope of the claimed invention includes dithering of extremely large amplitude at very high frequency or the resonant frequency of the liner. Therefore, the scope of the claim is very broad and the applicant’s disclosure does not enable the full scope of the claim.
(F) The amount of direction provided by the inventor
The applicant’s disclosure does not teach much specifics of the claimed material capable of withstanding wear of less than 0.015 inches after 7 million cycles of dithering. While Applicant does teach the self-lubricating liner 20 is made from PTFE with reinforced fiber in a polymer matrix (see PG-Pub, paragraph [0042]), it is not sufficient disclosure to enable the full scope of the claim because as Applicant stated in the remarks, filed on 07/21/2021, page 14, a liner made from PTFE or fiber reinforced thermoset composite, such as the one taught in Fidziukiewicz, is not capable of permitting less than 0.015 inches of wear after over 7 million cycles of dithering. If the name of the material taught in the applicant’s disclosure is not a sufficient structure for the claimed functional language, the disclosure must specify specific attributes that would enable one of ordinary skill in the art to create the claimed invention. However, such disclosure is not found in the original disclosure.

.

Allowable Subject Matter
Claim 14 is allowed as claim 14 was previously indicated to have an allowable subject matter (see Non-Final Rejection dated 04/29/2021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745